CULLEN, Commissioner.
Willie (Bill) Pigg appeals from a judgment of the Johnson Circuit Court convicting him of possessing liquor for sale in dry territory and fixing his punishment at a fine of $100 and confinement in jail for 60 days.
The liquor was discovered by an income tax investigator of the Kentucky Department of Revenue, while in the process of searching Pigg’s home, with his consent, for evidence of income tax evasion, such as concealed assets. The ground asserted for reversal of the judgment is that there was no consent to a search for liquor and the search therefore was illegal and the evidence obtained by the search was inadmissible.
We think the search was legal and the evidence was admissible. Commonwealth v. Meiner, 196 Ky. 840, 245 S.W. 890; United States v. Charles, D.C., 8 F.2d 302; Milam v. United States, 265 U.S. 586, 44 S.Ct. 460, 68 L.Ed. 1192; Note, 169 A.L.R. 1419.
To the extent that it expresses a contrary view, Veal v. Commonwealth, 199 Ky. 634, 251 S.W. 648, is overruled.
The judgment is affirmed.